Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2019

The Court of Appeals hereby passes the following order:

A18A1681. IN THE INTEREST OF A. N. et al., CHILDREN (MOTHER).

      We granted Chelsea Lee Johns’ application for discretionary review of the
juvenile court’s order terminating her parental rights to her two minor children,
A. N. and B. N. Having thoroughly reviewed the record, we conclude that the
application for discretionary review was improvidently granted, and it is ordered that
this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.